In a proceeding to review a determination of the State Rent Administrator which denied a protest against paragraph a of subdivision 5 of section 33 of the Rent and Eviction Regulations, as amended to conform with section 3 of chapter 141 of the Laws of 1954, the appeal is from an order dismissing the proceeding. Appellant contends that section 3 of chapter 141 of the Laws of 1954 was repealed by chapter 685 of the Laws of 1955. Order unanimously affirmed, without costs. (See Matter of Four Maple Drive Realty Corp. v. Abrams, 2 A D 2d 753, decided herewith.) Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.